DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 02/24/2022, with respect to claims 1-20 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 112(b) are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an acoustic waveguide comprising, in combination with the other recited elements, an acoustic metamaterial having a curved receiving surface and being configured to encode a frequency and directionality of a sound input received from a sample to produce an encoded sound signal.

With regard to Claim 13, the prior arts of the record do not teach or fairly suggest a measurement system comprising, in combination with the other recited elements, an acoustic metamaterial having a curved receiving surface and being configured to encode a frequency and directionality of a sound input received from a sample to produce an encoded sound signal.

With regard to Claim 15, the prior arts of the record do not teach or fairly suggest a method for measuring a bidirectional reflectance distribution function (BRDF), the method 

Claims 2-12, 14 and 16-20 are allowed by virtue of their dependence from Claims 1, 13 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/SUMAN K NATH/Primary Examiner, Art Unit 2861